Citation Nr: 9917478	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-11 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This appeal arises from a rating decision of July 1997 from 
the St. Petersburg, Florida, Regional Office (RO).


REMAND

The veteran was issued a statement of the case in June 1998.  
In November 1998, private medical records, dated in August 
and September 1998, were received at the RO.  However, the 
claims file does not reflect that the RO considered these 
records or provided the veteran with a supplemental statement 
of the case which addressed these records.  Therefore, this 
case must be returned to the RO to consider the private 
medical records that were received in November 1988 and 
provide the veteran with a supplemental statement of the 
case.  38 C.F.R. § 19.37 (1998).

The veteran has indicated that he received treatment from Dr. 
Zeitlin and a March 1997 Department of Veterans Affairs (VA) 
examination report indicates that medical records from the 
physician should be obtained.  However, only a January 1998 
medical statement has been received from Dr. Zeitlin.  This 
statement indicates that the veteran had been a patient for 
over 10 years.  The record does not reflect that the RO 
sought any additional medical records from the physician.  
Therefore, this case will be returned to the RO to request 
additional private medical records.

The March 1997 VA examination report indicates that a CBC 
[complete blood count] was ordered and the April 1997 blood 
count report shows several abnormal values.  However, blood 
count report results are not discussed in the examination 
report.  Therefore, this case will be returned to the RO for 
additional examination of the veteran.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of medical records from Dr. Laurence 
Zeitlin, 33920 U.S. 19 N., Suite 124, 
Palm Harbor, FL  34684, from July 1996 to 
the present, following receipt of the 
necessary authorizations for the release 
of such information.

2.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his hemorrhoids.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to fully describe the severity 
of the veteran's hemorrhoids.  
Additionally, the examiner should 
determine, based on examination of the 
veteran and a review of the claims file 
including January 1997 private medical 
reports of Dr. T. McLaughlin in the 
claims file, whether the veteran is 
anemic and whether any anemia is due to 
hemorrhoidal bleeding.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.


3.  Following completion of the above, 
the RO should again review the veteran's 
claim, including the private medical 
records that were received in November 
1998, and determine whether an increased 
disability rating for hemorrhoids can be 
granted.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


